internal_revenue_service number release date index number --------------------------------- -------------------------- ---------------------------------------------------- ------------------------------------------------------------ --------- -------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- telephone number ---------------------- refer reply to cc tege eb hw plr-135080-17 date date legend taxpayer --------------------------------------------------------------------------------------------- --------------------- company ----------------------- date date plan a plan b dollar_figurex -------------------- --------------------------- ------------------------------------------------------- ------------------------------------- ---------------- dear ------------------ this responds to your representative’s letter dated date and later correspondence requesting a ruling as to the federal tax consequences under sec_501 sec_511 and sec_512 of the internal_revenue_code code of a proposed transfer of assets from taxpayer currently a separate welfare_benefit_fund under a collective bargaining agreement as described in sec_419a to a newly established subaccount within taxpayer to be used to provide for the payment of health benefits for active collectively bargained employees facts plr-135080-17 taxpayer is a voluntary employees’ beneficiary association veba under sec_501 taxpayer received a determination_letter dated date stating that it is a veba under sec_501 taxpayer represents that it is a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a taxpayer provides for the payment of postretirement health benefits under plan a to collectively bargained employees who retire from company taxpayer represents that at all times since its establishment and at all times after the transfer of assets to the subaccount within it taxpayer has been and will continue to be a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a and sec_1_419a-2t of the income_tax regulations regulations taxpayer represents that all amendments made to it in conjunction with this ruling will be effective prospectively and will apply only with respect to health benefits newly payable on a prospective basis for example no reimbursement will be made with respect to claims for medical_expenses that have already been incurred company provides health benefits under plan b to active employees who are covered by a collective bargaining agreement union employees and their eligible dependents union employees are currently not eligible employees under the terms of taxpayer or of any other veba the proposed transaction is a one-time transfer of dollar_figurex to a subaccount within taxpayer where the assets in the subaccount will be used to provide for the payment of health benefits under plan b to union employees taxpayer represents that it will be amended to require a one-time transfer of assets to a subaccount within taxpayer and that the transfer will be completed by date taxpayer represents that it will take approximately three years to exhaust the transferred assets by providing for the payment of union employees’ health benefits claims under plan b rulings requested taxpayer requests the following rulings the proposed transfer of assets to the subaccount within taxpayer will not adversely affect the taxpayer’s tax exempt status under sec_501 of the code the proposed transfer of assets will not result in unrelated_business_taxable_income ubti under sec_511 and sec_512 plr-135080-17 law sec_419a of the code provides that no account limits shall apply in the case of a qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_1_419-1t q a-2 a of the regulations provides that sec_419 of the code generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date sec_1 419-2t q a-1 of the regulations provides that neither contributions to nor reserves of a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 of the code until the earlier of i the date upon which the last of the collective bargaining agreements relating to the fund in effect on the date_of_issuance of final regulations concerning such limits terminates or ii the date three years after the issuance of final regulations sec_1_419a-2t q a-2 of the regulations states for purposes of q a-1 a collectively bargained welfare_benefit_fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-length negotiations between the employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies code sec_7701 moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining plr-135080-17 agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargaining agreement notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date 90-percent shall be substituted for 50-percent sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the regulations provides that for an organization to be described in sec_501 of the code it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 of the regulations provides that the life sick accident or other_benefits provided by a voluntary employees’ beneficiary association must be payable to its members their dependents or their designated beneficiaries life sick accident or other_benefits may take the form of cash or noncash benefits a voluntary employees’ beneficiary association is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provision of such benefits further an organization is not described in this section if it systematically and knowingly provides benefits of more than a de_minimis amount that are not permitted by paragraphs b c d or e of this section sec_1_501_c_9_-3 provides in pertinent part that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or personal injury to a member or dependent sec_1_501_c_9_-4 provides in pertinent part that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 whether plr-135080-17 prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in the regulations sec_511 of the code imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of organizations described in sec_501 sec_512 provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with modifications sec_512 provides that in the case of an organization described in sec_501 exempt_function_income includes all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set-aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with its exempt_purpose sec_512 provides that in general in the case of an organization described in sec_501 a set-aside for any purpose specified in sec_512 may be taken into account under subparagraph b only to the extent that it does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical benefits analysis and conclusion the health benefits provided by taxpayer including those to be provided through the subaccount are permissible benefits under sec_1_501_c_9_-3 of the regulations and taxpayer’s operations are in furtherance of the provision of such benefits based on the information submitted by taxpayer we conclude that the transfer of assets to a subaccount within taxpayer will not result in prohibited inurement to a private_shareholder_or_individual other than through the payment of permissible veba benefits to employees and retirees as described in sec_1_501_c_9_-3 accordingly the transfer of assets to a subaccount within taxpayer will not result in prohibited inurement under sec_501 of the code the assets transferred from taxpayer to the subaccount within taxpayer remain within taxpayer accordingly that transfer will not in and of itself result in ubti plr-135080-17 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this ruling does not address tax consequences of the described transaction to company this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records we assume without expressing an opinion for purposes of this ruling that taxpayer has authority to complete the transaction described and that the transaction can otherwise be effectuated and does not fail to meet the requirements of other applicable federal and state law if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely janet a laufer senior technician reviewer health and welfare employee_benefits tax exempt government entities cc
